54 N.Y.2d 678 (1981)
Village of Brockport, Appellant,
v.
County of Monroe Pure Waters Division et al., Respondents.
Court of Appeals of the State of New York.
Argued June 10, 1981.
Decided June 30, 1981.
Frank A. Aloi and Samuel F. Prato for appellant.
John D. Doyle, County Attorney (William D. Sheldon, III, and Sergeant W. Wise of counsel), for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the opinion by Justice RICHARD J. CARDAMONE at the Appellate Division (75 AD2d 483).